Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8 and 15-16, “the one or more autonomous, traveling vehicles” lacks antecedent basis within the claim. It is therefore, not clear as to what “the one or more autonomous, traveling vehicles” refers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuja et al. 5,899,635 in view of SE 501,987 to Johansson et al. and Curlander et al.
Kuja et al. teaches application and utilization of a roadway conduit having and a visual display coupled to at least a portion of the at least one roadway conduit section to convey image and/or information, (col. 11, lines 27-33), viewable by at least one passenger of one or more traveling vehicles that traverse the at least one roadway conduit section within the roadway conduit volume.
Johansson et al. teaches application and utilization of a roadway conduit having and a visual display coupled to at least a portion of the at least one roadway conduit section to convey image and/or information, (col. 11, lines 27-33), viewable by at least one passenger of one or more traveling vehicles that traverse the at least one roadway conduit section within the roadway conduit volume.
Curlander et al. teaches application and utilization of  autonomous vehicles within which passengers may travel a roadway.
Therefore, to have provided the Kuja et al. roadway conduit with a plurality of display screens along any surface of the roadway conduit, thus allowing for information to be conveyed to the traveler, would have been obvious to one having ordinary skill in the art as taught by Johansson et al. while Curlander et al. teaches use of autonomous vehicles within which passengers may travel a roadway. The examiner takes official notice that zero emissions autonomous vehicles are well-known in the art.
.      

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuja et al. 5,899,635 in view of SE 501,987 to Johansson et al. and Curlander et al. as applied to claims 1-4, 6-14 and 16-21 above, and further in view of Bambrogan et al. 9,718,630.
	Bambrogan et al. teaches application and utilization of LED display screens within a roadway conduit. Therefore, to have provided the display screens of the Kuja et al. view of Johansson et al. and Curlander roadway conduit system as LED display screens, thus  screens, thus making use of a well-known apparatus for conveying information, would have been obvious to one having ordinary skill in the art as taught by
Bambrogan et al.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                /MICHAEL SAFAVI/                                                                Primary Examiner, Art Unit 3631                                                                                                                                        










MS
March 22, 2022